Dissenting Opinion by
Judge Rogers:
I respectfully dissent because I believe that the majority’s opinion misapprehends both the force and the meaning of the United States Supreme Court’s holding in Texas v. New Jersey, 379 U.S. 674 (1965).
As for the force of Texas v. New Jersey, supra, 1 note that the proceeding was one in which the Supreme Court’s original jurisdiction under Article III, Section 2 of the Constitution was invoked and that the moving party sought a “declaration of rights to settle a controversy as to which State has jurisdiction to take title to certain abandoned intangible personal property through escheat.” (Emphasis added.) 379 U.S. at 675. In response, the Supreme Court set down definitive rules for determining jurisdiction in cases of es-cheat of abandoned intangible personal property. It pointed out that four possible rules were urged by the States involved in that litigation, as follows: (1) that the State with the most significant “contacts” with the debt should be allowed exclusive jurisdiction; (2) that the State of the debtors’ domicile should have exclusive jurisdiction; (3) that the State of the debtors’ principal office should have exclusive jurisdiction; and (4) that the State of the creditor’s last known address as shown by the debtor’s books and records should have exclusive jurisdiction. The Supreme Court adopted the fourth test, holding, subject to the exceptions mentioned below, that abandoned intangible personal property was subject to escheat only by the State of the last known address of the *608creditor. The “contacts” rule was wholly rejected by the Supreme Court because it “would serve only to leave in permanent turmoil a question which should be settled once and for all by a clear rule which will govern all types of intangible obligations like these and to which all States may refer with confidence.” 379 U.S. at 678. Pennsylvania here relies solely on its. contacts with the asserted debt by the issuance of trading stamps. In my view of Texas v. New Jersey, supra, Pennsylvania has no jurisdiction to escheat.
Mr. Justice Black writes near the end of his opinion the following:
This leaves questions as to what is to be done with property owed persons (1) as to whom there is no record of any address at all, or (2) whose last known address is in a State which does not provide for escheat of the property owed them. The Master suggested as to the first situation — where there is no last known address — that the property be subject to escheat by the State of corporate domicile, provided that another State could later escheat upon proof that the last known address of the creditor was within its borders. Although not mentioned by the Master, the same rule could apply to the second situation mentioned above, that is, where the State of the last known address does not, at the time in question, provide for escheat of the property. In such a case the State of corporate domicile could es-cheat the property, subject to the right of the State of the last known address to recover it if and when its law made provision for escheat of such property. In other words, in both situations the State of corporate domicile should be allowed to cut off the claims of private per*609sons only, retaining the property for itself only until some other State comes forward with proof that it has a superior right to escheat. Such a solution for these problems, likely to arise with comparative infrequency, seems to us conducive to needed certainty and we therefore adopt it.
379 U.S. at 682.
Since the instant matter presents the first hypothetical case mentioned in the opinion, New Jersey, the State of domicile, would, under the holding, have jurisdiction to escheat. In State of New Jersey v. Sperry & Hutchinson Company, 56 N.J. Superior Ct. 589, 153 A.2d 691 (1959), aff'd per curiam, 31 N.J. 385, 157 A.2d 505 (1960), the New Jersey courts held that New Jersey, the domicile State, could not escheat the cash value of unredeemed trading stamps where the stamp company was under no legal obligation to redeem stamps in less than prescribed quantities, in the absence of proof that stamps were held in redeemable quantities by individual stamp holders. The holding was not that the New Jersey escheat statute rendered New Jersey unable to escheat, as the majority here says, but that New Jersey was unable to prove that there was intangible personal property to escheat. In any case, as I read the opinion of Texas v. New Jersey, supra, only the State of the creditor’s last known address or the State of the debtor’s domicile have jurisdiction to escheat, and the State of “contacts” has none. I think that Pennsylvania has no jurisdiction to escheat under the definitive ruling of the Supreme Court and that the respondent’s preliminary objections should therefore be sustained.